Barrow, I,
dissenting.
An accommodation distribution is “a sale or distribution . . . made, not by a dealer in drugs ... but by an individual citizen who was motivated by a desire to accommodate a friend, without any intent to profit or to induce or to encourage the use of drugs.” Stillwell v. Commonwealth, 219 Va. 214, 219, 247 S.E.2d 360, 364 (1978); see also Heacock v. Commonwealth, 228 Va. 397, 406, 323 S.E.2d 90, 95 (1984). This defendant testified that she obtained from a friend the *139ounce of marijuana she sold to the undercover officer. She did so because another friend asked her to get it for the undercover officer. She testified that she sold it to the officer for the exact amount she had paid for it and that she had not done so with the intent to cause him to become addicted to or dependent upon the use of drugs. She also testified that she was a mother of a twelve year old son and cleaned houses for a living.
This evidence, if believed, was sufficient to permit the jury to conclude that she was not a dealer in drugs, but was motivated to sell the marijuana as an accommodation to her friend, who had asked her to do so, and did not sell drugs with an intent to cause anyone to become addicted to or dependent upon the use of drugs. Therefore, she was entitled to an instruction permitting the jury to impose the lesser punishment appropriate for an accommodation distribution, if the jury believed her. See Brown v. Commonwealth, 215 Va. 753, 755, 213 S.E.2d 764, 765-66(1975).
I do not agree with the majority that “a commercial transaction where consideration [is] involved” cannot, as a matter of law, be an accommodation sale. The statutory definition acknowledges that “consideration” may be received. Code § 18.2-248 (“not with intent to profit thereby from any consideration received”) (emphasis added). Our Supreme Court has recognized this legislative intent. Stillwell, 219 Va. at 219, 247 S.E.2d at 364. (“[T]he General Assembly was cognizant of the fact that in some instances a sale or distribution . . . would be made ... to accommodate a friend”) (emphasis added).
Consequently, I would reverse the defendant’s conviction and remand the matter for a new trial.